UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
OSCAR L. WASHINGTON, JR. Case No. 1:18-cv-589
Petitioner,
Barrett, J.
v. Litkovitz, M.J.
JIM NEIL, Sheriff, et al., REPORT AND
Respondent. RECOMMENDATION

This matter is before the Court on the Engagement to Intervene of the Secured Party
(Doc. 6), Judicial Notice of Petitioner(s)- Plaintiff(s) Non-Consent and Non-Contract for
Magistrate Judge’s Authority, With Judicial Notice Application for a Three-Panel Judge
Pursuant to 20 U.S.C. 2284 Under Diversity and Federal Question Jurisdiction With
Memorandum of Law (Doc. 7), and Emergency Ex Parte Engagement for Temporary Restraining
Order and Preliminary Injunction filed by Achashverosh Adnah Ammiyhuwd (Doc. 10). For the
reasons set forth in the Report and Recommendation of October 16, 2018 (Doc. 8),
Achashverosh Adnah Ammiyhuwd has no standing to file these motions on petitioner’s behalf.
Therefore, the motions should be DENIED.

IT ISSO RECOMMENDED.

pae:_ 6/22/19 Zien Pa

Karen L. Litkovitz
United States Magistrate Judge

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

OSCAR L. WASHINGTON, JR. Case No. 1:18-cv-589

Petitioner,

Barrett, J.

Vv. Litkovitz, M.J.
JIM NEIL, Sheriff, et al.,
Respondent.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
